DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim(s) 1-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 1; “via thermal decoupling and/or EMC shield” asserted in line 16 shall be limited to “via respective EMC shielding devices” or “via thermal decoupling and respective EMC shielding devices” or “via respective EMC shields” (to be further limited to shielding devices in dependent claims); whereas various dependent claims require a plurality of respective shielding devices for the base module and the functional modules.
Regarding Claim 1; “at least one functional module” in line 12 should denote “at least of the functional modules” 
Regarding Claim 2; “at least one functional module” in line 3 should denote “the at least of the functional module”
Regarding Claim 2; “an EMC shielding device” in line(s) 5-6 does not properly refer back to the “EMC shield” already asserted in claim 1 line 16. NOTE: respective EMC shield or EMC shield devices may need to be denoted in claim 1 to properly presented dependent assertions. 

Regarding Claim 4; “the EMC shielding device” in line 3; and “the EMC shielding devices” in line 4 must depend from the structure of base claim 2, as claimed OR “EMC shield” in claim 1 must be corrected, as above-mentioned.
Regarding Claim(s) 5 and 7; It appears “at least one of the EMC shielding devices” in line 3 intends for claim 1 to assert respective EMC shielding devices.
Regarding Claim 7; each of “a functional module” and “two functional modules” and “one of the respective EMC shielding devices” shall be assert consistent with base claims to properly present plurality then respective ones thereof.
Regarding Claim(s) 10-11; each of “a functional module”, “at least two functional modules” for the respective claims shall be asserted consistent with base claims to properly present plurality then respective ones thereof.  Further, it is unclear if a common carrier in claim 11 refers back to either carrier already asserted in claim 1 or is intended to denote a separate carrier,
Regarding Claim 12; “electronic components” shall be asserted to refer back to electronic components in claim 1.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


3.	Claim(s) 1, 6, and 10-15, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Inman 2006/0043238).
Regarding Claim 1; Inam discloses a control electronics in modular design (as constituted by Fig.’s 1-2, and set forth by para.’s 0017-0021), comprising an electronic base module (as depicted by Fig.’s 1-2 and/or 5—whereas an electronics base module is constituted by an aircraft interconnect panel-46 with signal and power connections, one LRU-2 having complementary control interfaces 48 and power interfaces-52—as further set forth by para. 0027) and a plurality of functional modules (as constituted by other of the LRU’s, and/or whereas layer(s) 6, 8, 10, 12 may be modularized into sub-modules and interchangeably connected—Fig. 2—as set forth by para.’s 0020), wherein the base module provides at least one DC link voltage UzK at a voltage supply output for supplying voltage to the functional modules (wherein the one LRU of the base comprises a DC link coupling DC link capacitors—as depicted by Fig. 2—as set forth by para.’s 0018-0024), and the functional modules are electrically and mechanically connected to the base module and supplied with the at least one DC link voltage UzK from the base module (electrical and mechanical connectivity and interfaces –as depicted by Fig.’s 2 and 5), wherein the base module and the functional modules each have a carrier with electronic components (whereas i.e. layer 8 comprises an application specific interface board with a DC link , power supply—para. 0025; and a power layer-10 may be broken down into LRU modules—para. 0021, wherein a power switching electronics block 38-Fig. 4 includes a gate driving board 42 and transistors-40—para. 0026), the electronic components of the base module produce an intermediate circuit voltage UZK, at least one functional module is attached to the carrier of the base module (as already set forth), and wherein the electronic components of the base module and of the functional modules are arranged separated from each other by EMC shield (as constituted by via EMI filter of 38 in-part between the base and functional modules, Note: the claim does not explicitly limit the structure and/or how the EMC shield is accomplished which may be otherwise accomplished by various means i.e. foam, electrical attributes, absorbing, reflecting and/or noise suppression etc.).
Regarding Claim 6; Inam discloses the control electronics according to claim 1, wherein the carriers of the functional modules and the carrier of the base module are arranged in a predetermined arrangement parallel to one another and each spaced apart from one another (as depicted by Fig. 2).  
Regarding Claim 10; Inam discloses the control electronics according to claim 1, wherein the base module is formed integrally with a functional module together on the carrier of the base module (as already set forth by Fig.’s 1-2—whereas the above-mentioned layer(s), module(s) and/or submodule(s) integrated on one LRU and/or between other LRU’s).
Regarding Claim 11; Inam discloses the control electronics according to claim 1, wherein at least two functional modules are formed integrally with each other on a common carrier (as already set forth by Fig.’s 1-2 and para. 0026).

Regarding Claim 12; Inam discloses the control electronics according to claim 1, wherein at least some of the functional modules comprise as electronic components a commutation unit for commutation of the DC link  voltage UzK and an EMC filter which is designed to filter the commutated voltage (as already set forth by Fig. 2 and para. 0026).  
Regarding Claim(s) 13-14; Inam discloses the control electronics according to claim 1, except, explicitly wherein the electronic components are separated into groups according to their function, the groups are evaluated according to their electronic power input or power output, and the evaluation of the power input or power output determines an allocation of the components to the base module and to the functional modules as well as their relative position to each other; and determines a distance between the functional modules and a distance of the respective functional module to the base module.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the allocation of components to the base and the functional modules, according groups, power I/O and/or distance between the base and the function modules as asserted since it was known in the art as set forth by para.’s 0022-0025 that modules to be convenient modularized, interchangeable in accordance to design and sub-requirements such as power I/O and distance so as to easily upgrade or replace modules.
 
Regarding Claim 15; Inam discloses the control electronics according to claim 1, wherein cooling elements are arranged on the carriers of the functional modules (as constituted by a cooling system at 12 and 30 of respective LRU’s).

Allowable Subject Matter
4.	Claims 2-5, 7-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding Claim 2; the control electronics according to claim 1, wherein the carrier of at least one functional module and/or the carrier of the base module each have a component side on which the electronic components are arranged, and a shielding side on which an EMC shielding device, extending over the carrier is arranged. Regarding Claim 3; the control electronics according to claim 1, further comprising through-connectors, wherein 3Attorney Docket No. 91608-00127Client Reference No. L 487 PCT/USa through-connector extends from the carrier of the base module to the carrier of a functional module or between the carriers of two functional modules.  Regarding Claim 5; the control electronics according to at least one of the EMC shielding devices is connected to a predetermined potential.  Regarding Claim 8; the control electronics according to claim 1, wherein the carriers of the functional modules and the carrier of the base module define, in a predetermined arrangement, a receiving space between them which is bounded on each side by the carriers of the functional modules and the carrier of the base module, 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835